[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 1, 2009
                              No. 08-15190                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 07-00065-CR-4-RH/WCS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JONATHAN DAVID DUKE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (July 1, 2009)

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Michael Ufferman, appointed counsel for Jonathan David Duke in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Duke’s conviction and sentence are AFFIRMED.




                                          2